Citation Nr: 1129728	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.

In March 2011, the Veteran, his spouse, and his representative appeared at the RO to present oral testimony in support of this appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran claims entitlement to service connection for hearing loss and tinnitus.  He does not presently have any service-connected disabilities.  Although his service treatment records do not show onset of chronic hearing loss or tinnitus during active duty from March 1955 to March 1957, his service personnel records show that he was a commissioned officer of the United States Army and served in an ordnance unit as an arms maintenance and repair officer.  According to the Veteran's oral and written testimony, his duties in this capacity required him to regularly test-fire artillery guns, tank guns, and small arms.  Additional duties required him to work in close proximity to tracked motor vehicles to oversee their repair and maintenance in an enclosed, loud machine shop environment.  He was thus frequently exposed to acoustic trauma from the resulting noise associated with vehicle engines, machinery, and discharging weapons.  He reported that during his period of active duty, regular use of hearing protection was not standard military practice.  He contends that his hearing loss and tinnitus are the result of this unprotected in-service noise exposure.  

In support of his claim, the Veteran submitted several written statements, dated 2008 - 2010, from his private physicians, who diagnosed the Veteran with hearing loss and tinnitus and expressed broadly worded opinions that it was factually plausible that these disabilities were likely to have been the result, either in whole or in part, of the Veteran's exposure to acoustic trauma while serving in proximity to discharging artillery and small arms in service.

The Board notes upon review of the claims file that the Veteran was not provided with the appropriate VA examination to obtain an objective nexus opinion regarding the likelihood that his hearing loss and tinnitus are related to his period of active duty.  When determining whether or not a VA examination is necessary to satisfy the duty to assist, the Board must consider the four elements set forth by the United States Court of Appeals for Veterans Claims (Court) in its decision in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court in McLendon held that a VA examination must be provided when there is:  (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.   

In the present case, the Board finds that all of the elements in the McLendon test have been met: the clinical evidence associated with the Veteran's claim clearly establishes his current diagnoses of hearing loss and tinnitus, which his private physicians deem to be plausibly attributable to the Veteran's exposure to acoustic trauma from firing weapons in service.  While these post-service opinions are broadly worded and predicated only upon the history provided by the Veteran regarding his in-service noise exposure, they provide a sufficient basis to indicate that his hearing loss and tinnitus may be associated with an in-service event (i.e., acoustic trauma associated with his duties as an arms repair and maintenance officer).  However, at the present moment there is no conclusive medical opinion specifically addressing the relationship, if any, between the Veteran's service and his hearing loss and tinnitus.  This leads to the final element of the McLendon test: insufficient competent medical evidence to decide the claim.  In view of the foregoing discussion and the deficits in the clinical record, the Board concludes that further development of the evidence is warranted.  The case is therefore remanded for a VA medical examination and nexus opinion, pursuant to its duty to assist the claimant.  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be asked to provide information indentifying all private and/or VA treatment received for his hearing loss and tinnitus since April 2009 (the date of his most recent private otolaryngological treatment note of record).  Copies of updated treatment records, not currently of record, pertinent to the hearing loss and tinnitus issues on appeal should be obtained and associated with the claims folder.
  
2.  Following completion of the above, the Veteran should be scheduled for a VA audiological examination to determine the current state of his hearing acuity in each ear.  For the Veteran's tinnitus, and for each ear that meets the regulatory criteria under 38 C.F.R. § 3.385 (2010) for hearing loss as a disability for VA compensation purposes, the reviewing audiologist should provide opinions addressing the following:

Is it as likely as not that the Veteran's hearing loss and/or tinnitus is the result of exposure to acoustic trauma in service from working in close proximity to the noise of artillery gunfire, tank gunfire, small arms fire, tracked and wheeled military vehicle engines, and a machine repair shop during active service from March 1955 to March 1957?  (For purposes of presenting this opinion, the examiner should assume as true that the Veteran was regularly exposed to the noise of discharging artillery and firearms, engines, and a busy machine shop during the time period in question.)  

The VA audiologist should include a detailed supportive rationale for these opinions in his/her discussion.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

